DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 08/25/2022. 
Claims 1-9 received on 08/25/2022 are considered in this Office Action. Claims 1-9 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The title of the invention was previously objected for not being descriptive. In response to the Applicant’s amendments to the title of the invention, the objection is withdrawn.

Claims 7-8 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). In response to the Applicant’s amendments to claims 7-8, the rejection under 35 U.S.C. 112(b) is withdrawn. 

In the Remarks, Applicant argues that the prior arts referenced by the Examiner, Nagy, Aist, Cullinane, Ishioka and Cushman, fail to disclose the following additional new limitation, the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted (Remarks, pg 7-8).
Examiner respectfully disagrees. 
The Applicant argues that “Nagy is only able to receive the autonomous-driving start instruction when traveling in autonomous driving mode is permitted,” wherein the basis of allegation comes from “the HMI displaying the available mode.” However, the functions of displaying the available mode and receiving the autonomous-driving travel start instruction, which is normally done through a button or switch, are independent of each other, as the request to switch to autonomous mode can be received even when the autonomous driving mode is unavailable but will simply be denied. 
Furthermore, Cullinane teaches the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted (FIGURE 10 element 1002; par [0088]: “For example, computer 110 of vehicle 101 may receive an autodrive request or a request to switch from a manual driving mode to an autonomous driving mode at block 1002. The computer 110 then responds by accessing protocol data at block 1004. The protocol data is then used to assess the status of the vehicle's current environment, the vehicle's future environment, the vehicle, and the driver at blocks 1006, 1008, 1010, and 1012, respectively. Again, these assessments may be conducted in any order. The computer 110 then determines if these assessments have identified any problem conditions at block 1014. If not, the computer 110 proceeds with the switch from the manual to the autonomous driving mode at block 1016”; par [0089]: “If as a result of the assessments, the computer 110 does identify one or more preventive conditions, the computer determines whether the computer or a driver can correct those identified conditions at block 1018. If the conditions cannot be corrected, the computer 110 displays a failure message to the driver at block 1020. As noted above, this failure message may indicate the particular issue for the failure”; par [0062]: “In one example, a driver of vehicle 101 may activate the autonomous driving system 100 and use a user input 150 to request that the vehicle switch from a manual driving mode to an autonomous driving or autodrive mode”; par [0035]: “user input 150 (e.g., a mouse, keyboard, touch screen and/or microphone)”, wherein the assessment of whether the driving mode can be switched to autonomous mode occurring after receiving a request to switch indicates that the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted).
For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1-9 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US20170371334A1, hereinafter Nagy), in view of Aist et al. (US20200132503A1, hereinafter Aist) and further in view of Cullinane et al. (US20140156134A1, hereinafter Cullinane).

Regarding claim 1, Nagy teaches an operation device for an autonomous driving vehicle that starts traveling in autonomous driving 5according to a travel start instruction inputted by an on-board operator on condition that traveling in autonomous driving is permitted from a management center  (paragraph 0036 “At block 106, the electronic controller 12 determines whether autonomous mode is available. In the example illustrated, the electronic controller 12 determines that autonomous mode is available when the vehicle is approaching an autonomous portion of the trip”, wherein “available” corresponds to permitted, and “electronic controller” corresponds to management center), the operation device comprising: 
a touch panel for inputting an autonomous-driving travel start instruction (paragraph 0025: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver. The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receive information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic, or a combination thereof) to the driver based on the received information. The HMI 22 provides suitable input methods such as a button, a touch-screen display having menu options, voice recognition, etc. for providing inputs from the driver that may be used by the electronic controller 12 as it controls the vehicle”; paragraph 0039: “At block 110, the electronic controller 12 determines whether a mode switch has been requested by the driver. For example, electronic controller 12, via the HMI 22, may receive an input from the driver confirming that the driver would like to enter autonomous mode”, wherein “human machine interface (HMI)” corresponds to touch panel); and 
a variable sign which indicates a first form when the processor does not 10permit the autonomous driving vehicle to travel in autonomous driving (FIG. 4; paragraph 0037: “When autonomous mode is not available, the electronic controller 12 controls the HMI 22 to continue to display the mode and duration, at block 104. For example, the mode indicator 52 continues to display a solid letter ‘M’ to indicate that the vehicle is in manual mode (see FIG. 4C). The duration indicator 54 continues to update based on the remainder of the distance, and the descriptor 56 displays a message including the remaining distance (e.g., as illustrated, ‘5.4 miles’)”, wherein the “mode indicator 52” corresponds to variable sign, and “display a solid letter ‘M’…” corresponds to a first form) and indicates a second form different from the first form when the processor permits the autonomous driving vehicle to travel in autonomous driving (FIG. 4F; par [0040]: “When the driver requests a mode switch, autonomous driving mode is activated, at block 112. When operating in autonomous mode (block 114) the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 116 (see FIG. 4F). The mode indicator 52 displays a solid letter ‘A’ to indicate that the vehicle is in autonomous mode”, wherein “mode indicator 52 displays a solid letter ‘A’ to indicate that the vehicle is in autonomous mode” corresponds to variable sign indicating second form), and
a processor which, when the autonomous-driving travel start instruction is inputted, switches driving mode based on traveling in autonomous driving is permitted (FIG. 3 102-112; paragraph [0040]: “When the driver requests a mode switch, autonomous driving mode is activated, at block 112. When operating in autonomous mode (block 114) the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 116 (see FIG. 4F)”, wherein “autonomous driving mode is activated” when it is permitted or allowable. Hence, when autonomous mode is not allowed, the request for mode switch will not be successful. Therefore, the process of switching modes taught by Nagi inherently indicating transmits an inquiry whether traveling in autonomous driving is permitted, as the condition of “traveling in autonomous driving is permitted” needs to be satisfied in order for the mode switch to occur); 
wherein the touch panel is configured to receive the autonomous-driving travel start instruction (par [0039]: “At block 110, the electronic controller 12 determines whether a mode switch has been requested by the driver. For example, electronic controller 12, via the HMI 22, may receive an input from the driver confirming that the driver would like to enter autonomous mode”, wherein the HMI ), but fails to explicitly teach an operation device for an autonomous driving vehicle that is communicable with a management center provided outside the vehicle, transmits an inquiry to the management center about whether traveling in autonomous driving is permitted and wherein the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted. 
However, Aist teaches an operation device for an autonomous driving vehicle that is communicable with a management center provided outside the vehicle (FIG. 1; paragraph 0020: “Referring now to FIG. 1, therein is shown a navigation system 100 with route prediction mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server. The first device 102 can communicate with the second device 106 with a communication path 104, such as a wireless or wired network”; paragraph 0060: “The second device 106 can provide the additional or higher performance processing power compared to the first device 102”, wherein the “second device 106” corresponds to management center).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation device for an autonomous driving vehicle of Nagy to incorporate the teachings of Aist of an operation device for an autonomous driving vehicle that is communicable with a management center provided outside the vehicle. Doing so will improve the performance of the operation device, thus performing identical functions equally or better, such as permitting autonomous driving (Aist paragraph 0060: “The second device 106 can provide the additional or higher performance processing power compared to the first device 102”, wherein the “second device 106” corresponds to management center). Nagy in view of Aist and further in view of Cullinane fails to explicitly teach when the autonomous-driving travel start instruction is inputted, transmits an inquiry to the management center about whether traveling in autonomous driving is permitted and wherein the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted.
However, Cullinane teaches when the autonomous-driving travel start instruction is inputted, transmits an inquiry to the management center about whether traveling in autonomous driving is permitted (FIGURE 10 elements 1002-1018; par [0088]: “Flow diagram 100 of FIG. 10 is an example of some of the aspects described above which may be performed by a computer associated with a vehicle having an autonomous driving mode and a manual driving mode. For example, computer 110 of vehicle 101 may receive an autodrive request or a request to switch from a manual driving mode to an autonomous driving mode at block 1002. The computer 110 then responds by accessing protocol data at block 1004. The protocol data is then used to assess the status of the vehicle's current environment, the vehicle's future environment, the vehicle, and the driver at blocks 1006, 1008, 1010, and 1012, respectively. Again, these assessments may be conducted in any order. The computer 110 then determines if these assessments have identified any problem conditions at block 1014. If not, the computer 110 proceeds with the switch from the manual to the autonomous driving mode at block 1016”; par [0056]: “In one example, computer 720 may comprise a server having a plurality of computers, e.g., a load balanced server farm, that exchange information with different nodes of a network for the purpose of receiving, processing and transmitting the data to and from computer 110. The server may be configured similarly to the computer 110, with a processor 730, memory 740, instructions 750, and data 760”, wherein “1004-1012” are procedures corresponding to transmits an inquiry to the processor, server or management center about whether traveling in autonomous driving is permitted), and 
the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted (FIGURE 10 element 1002; par [0088]: “For example, computer 110 of vehicle 101 may receive an autodrive request or a request to switch from a manual driving mode to an autonomous driving mode at block 1002. The computer 110 then responds by accessing protocol data at block 1004. The protocol data is then used to assess the status of the vehicle's current environment, the vehicle's future environment, the vehicle, and the driver at blocks 1006, 1008, 1010, and 1012, respectively. Again, these assessments may be conducted in any order. The computer 110 then determines if these assessments have identified any problem conditions at block 1014. If not, the computer 110 proceeds with the switch from the manual to the autonomous driving mode at block 1016”; par [0089]: “If as a result of the assessments, the computer 110 does identify one or more preventive conditions, the computer determines whether the computer or a driver can correct those identified conditions at block 1018. If the conditions cannot be corrected, the computer 110 displays a failure message to the driver at block 1020. As noted above, this failure message may indicate the particular issue for the failure”; par [0062]: “In one example, a driver of vehicle 101 may activate the autonomous driving system 100 and use a user input 150 to request that the vehicle switch from a manual driving mode to an autonomous driving or autodrive mode”; par [0035]: “user input 150 (e.g., a mouse, keyboard, touch screen and/or microphone)”, wherein the assessment of whether the driving mode can be switched to autonomous mode occurring after receiving a request to switch indicates that the touch panel is configured to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of process of switching driving mode upon receiving the driver’s request of Nagy in view of Aist and further in view of Cullinane to incorporate the teachings of Cullinane and transmit an inquiry about whether traveling in autonomous driving is permitted prior to switching driving mode and consequently configure the touch panel to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted. Doing so will improve the safety of the transition of driving modes of the vehicle (Cullinane, par [0093]). Furthermore, Nagy already teaches of checking whether traveling in autonomous driving is permitted even prior to inputting the autonomous-driving travel start instruction, thus an additional check after the autonomous-driving travel start instruction is inputted will further increase safety, and thus would naturally require the touch panel to receive the autonomous-driving travel start instruction irrespective of whether traveling in autonomous driving is permitted. 

Regarding claim 2, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 1. Nagy further teaches wherein: 15
the variable sign is a display portion (paragraph 0038: “When autonomous mode is available, the electronic controller 12 controls the HMI 22 to display the available mode, at block 108. For example, the mode indicator 52 is changed to display a letter ‘A’ in outline form to indicate that autonomous mode is available to the driver (see FIG. 4D)”); and 
the processor is further provided to display, as the first form, a first color on the display portion and to display, as the second form, a second color, which is different from the first color, on the display portion instead of the first color (paragraph 0028: “In some embodiments, the vehicle's mode is also displayed using color. For example, the mode indicator 52, the duration indicator 54, and the descriptor 56 may be displayed in a first color to indicate manual driving mode, and in a second color to indicate autonomous driving mode. In other embodiments, the mode indicator 52 may display a graphical element that is not a letter, or some combination of letters and other graphical elements to indicate the current or available driving modes.”; paragraph 0038: “The descriptor 56 displays a message further indicating that autonomous mode is available to the driver (e.g., as illustrated, ‘Automation available’). In embodiments where color is also used to indicate the driving mode, the mode indicator 52, the duration indicator 54, the descriptor 56, or some combination of the foregoing may be changed from the first color to a second color (e.g., blue), which is used to indicate the autonomous driving mode, to further highlight the availability of the autonomous mode”; paragraph 0026: “The HMI 22 is provides visual output such as, for example, graphical indicators (i.e., fixed or animated icons), lights, colors, text, images, combinations of the foregoing, and the like […] In some embodiments, the HMI 22 includes a graphical user interface (GUI) (for example, generated by the electronic processor 24, from instructions and data stored in the memory 26, and presented on the display screen) that enables a user to interact with the autonomous vehicle control system 10”).

Regarding claim 3, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 2. The combination of Nagy in view of Aist and further in view of Cullinane further teaches wherein: 
the display portion is the touch panel for displaying a background and buttons (Nagy paragraph 0025: “The HMI 22 provides suitable input methods such as a button, a touch-screen display having menu options, voice recognition, etc. for providing inputs from the driver that may be used by the electronic controller 12 as it controls the vehicle”; Aist FIG. 2 Element 206, wherein Aist shows the background of the “display interface 206” while Nagy does not specifically mention background, although any area that is not button or visual information can be considered a background); and 
the display portion is a touch panel for displaying a background and buttons; and the processor displays, as the first form, the background or the buttons in the first color and displays, as the second form, the background or the buttons in the second color (Nagy paragraph 0028: “The mode indicator 52 is graphical element, for example, in the shape of a letter, used to indicate a mode of the autonomous vehicle control system 10. […] In some embodiments, the vehicle's mode is also displayed using color. For example, the mode indicator 52, the duration indicator 54, and the descriptor 56 may be displayed in a first color to indicate manual driving mode, and in a second color to indicate autonomous driving mode”; paragraph 0038: “When autonomous mode is available, the electronic controller 12 controls the HMI 22 to display the available mode, at block 108 […] In embodiments where color is also used to indicate the driving mode, the mode indicator 52, the duration indicator 54, the descriptor 56, or some combination of the foregoing may be changed from the first color to a second color (e.g., blue), which is used to indicate the autonomous driving mode, to further highlight the availability of the autonomous mode”).

Regarding claim 5, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 1. Nagy further teaches wherein the variable sign indicates a third form different from the first form and the second form when the autonomous driving vehicle is traveling in autonomous driving (FIG. 4G; FIG. 4I; paragraph 0042: “When the duration threshold has not been met, the electronic controller 12 controls the HMI 22 to continue to display the mode and duration, at block 116. For example, the mode indicator 52 continues to display a solid letter ‘A’ to indicate that the vehicle is in autonomous mode (see FIG. 4G). The duration indicator 54 continues to update based on the remaining distance, and the descriptor 56 displays a message including the remaining distance (e.g., as illustrated, ‘5.4 miles’)”, wherein “displays a message including the remaining distance (e.g., as illustrated, ‘5.4 miles’)” corresponds to variable sign indicates a third form wherein the reducing duration will be different from the second form).

Regarding claim 7, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 1. Nagy further teaches further comprising: 
a button within the touch panel for inputting a drive mode switching instruction (paragraph 0025: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver. The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receive information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic, or a combination thereof) to the driver based on the received information. The HMI 22 provides suitable input methods such as a button, a touch-screen display having menu options, voice recognition, etc. for providing inputs from the driver that may be used by the electronic controller 12 as it controls the vehicle”; paragraph 0039: “At block 110, the electronic controller 12 determines whether a mode switch has been requested by the driver. For example, electronic controller 12, via the HMI 22, may receive an input from the driver confirming that the driver would like to enter autonomous mode”, wherein “human machine interface (HMI)” corresponds to touch panel); 
wherein the variable sign is configured to: 
indicate the first form when the drive mode is not switched to an autonomous driving mode and the management center does not permit the autonomous driving vehicle to travel in autonomous driving (FIG. 4C; paragraph 0037: “When autonomous mode is not available, the electronic controller 12 controls the HMI 22 to continue to display the mode and duration, at block 104. For example, the mode indicator 52 continues to display a solid letter ‘M’ to indicate that the vehicle is in manual mode (see FIG. 4C). The duration indicator 54 continues to update based on the remainder of the distance, and the descriptor 56 displays a message including the remaining distance (e.g., as illustrated, ‘5.4 miles’)”, wherein “manual mode” indicates the drive mode is not switched to an autonomous driving mode, and “mode indicator 52 continues to display a solid letter ‘M’” indicates the management center does not permit the autonomous driving vehicle to travel in autonomous driving); 
indicate the second form different from the first form when the drive mode is switched to the autonomous driving mode and the management center permits the autonomous driving vehicle to travel in autonomous driving (FIG. 4F; par [0040]: “When the driver requests a mode switch, autonomous driving mode is activated, at block 112. When operating in autonomous mode (block 114) the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 116 (see FIG. 4F). The mode indicator 52 displays a solid letter ‘A’ to indicate that the vehicle is in autonomous mode”, wherein “autonomous driving mode” is activated when autonomous mode is available or management center permits the autonomous driving vehicle to travel in autonomous driving); and 
a form different from the first form and the second form when the drive mode is switched to the autonomous driving mode and the management center will not permit the autonomous driving vehicle to travel in autonomous driving (Nagy FIGs 4I-4J; Nagy par [0045]: “In alternative embodiments, for example, as illustrated in FIG. 4J, the mode indicator 52 may be displayed in a third color (e.g., orange) with a glowing or pulsating light to further highlight the driver will soon need to enter manual driving mode. Some embodiments may also display the duration indicator 54 in the third color.”, wherein Nagy shows the duration of permitted autonomous mode driving, and when the permitted duration has ended, it would indicate that the management center does not permit the autonomous driving vehicle to travel in autonomous driving), but fails to specifically teach a third form different from the first form and the second form when the drive mode is switched to the autonomous driving mode and the management center does not permit the autonomous driving vehicle to travel in autonomous driving 
However, Aist further teaches a third form different from the first form and the second form when the drive mode is switched to the autonomous driving mode and the management center does not permit the autonomous driving vehicle to travel in autonomous driving (Modified FIG. 2; Aist FIG. 2 element 234, wherein Aist teaches a situation in which the vehicle is in autonomous driving mode, but the management center does not permit the autonomous driving vehicle to travel in autonomous driving, as shown in “HANDOVER REQUIRED” alert generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive state indicator of Nagy in view of Aist and further in view of Cullinane to further incorporate the teachings of Aist and indicate when the drive mode is switched to the autonomous driving mode and the management center does not permit the autonomous driving vehicle to travel in autonomous driving, hence requiring a handover. Doing so will increase safety as the indicator will alert the user when a handover is required due to obstacles or uncertainties that require the autonomous vehicle system to relinquish controls of one or more of the essential vehicle control functions to the driver (Aist, par [0035]).

    PNG
    media_image1.png
    387
    510
    media_image1.png
    Greyscale

Modified FIG. 2

Regarding claim 9, Nagy in view of Aist and further in view of Cullinane teaches an operation system for an autonomous driving vehicle comprising: the operation device for the autonomous driving vehicle according to claim 1. Cullinane further teaches an operation system for an autonomous driving vehicle further comprising the management center that is communicable with the operation device for the autonomous driving vehicle (FIG. 7A-7B; par [0055]: “Computer 110 may also receive or transfer information to and from other computers. […]. As shown in FIGS. 7A and 7B, data from computer 110 within vehicle 101 may be transmitted via a network to stationary computer 720 for further processing”; par [0056]: “In one example, computer 720 may comprise a server having a plurality of computers, e.g., a load balanced server farm, that exchange information with different nodes of a network for the purpose of receiving, processing and transmitting the data to and from computer 110. The server may be configured similarly to the computer 110, with a processor 730, memory 740, instructions 750, and data 760”, wherein the computer may outsource processing to a server remotely located from the vehicle such as the processing of whether autonomous driving is permitted); 
wherein the management center is configured to determine whether traveling in autonomous driving is permitted in response to input of the autonomous-driving travel start instruction into the touch panel (FIGURE 10 1002-1014; par [0088]: “Flow diagram 100 of FIG. 10 is an example of some of the aspects described above which may be performed by a computer associated with a vehicle having an autonomous driving mode and a manual driving mode. For example, computer 110 of vehicle 101 may receive an autodrive request or a request to switch from a manual driving mode to an autonomous driving mode at block 1002. The computer 110 then responds by accessing protocol data at block 1004. The protocol data is then used to assess the status of the vehicle's current environment, the vehicle's future environment, the vehicle, and the driver at blocks 1006, 1008, 1010, and 1012, respectively. Again, these assessments may be conducted in any order. The computer 110 then determines if these assessments have identified any problem conditions at block 1014. If not, the computer 110 proceeds with the switch from the manual to the autonomous driving mode at block 1016”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy in view of Aist and further in view of Cullinane and further in view of Ishioka et al. (US20190317506A1, hereinafter Ishioka).

Ishioka was cited on the IDS received on 01/04/2021.

Regarding claim 4, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 1. Nagy further teaches wherein:
the variable sign is the touch panel capable of displaying an autonomous driving start button for inputting the autonomous-driving travel start instruction 22to the autonomous driving vehicle (paragraph 0025: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver. The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receive information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic, or a combination thereof) to the driver based on the received information. The HMI 22 provides suitable input methods such as a button, a touch-screen display having menu options, voice recognition, etc. for providing inputs from the driver that may be used by the electronic controller 12 as it controls the vehicle.”; paragraph 0039: “At block 110, the electronic controller 12 determines whether a mode switch has been requested by the driver. For example, electronic controller 12, via the HMI 22, may receive an input from the driver confirming that the driver would like to enter autonomous mode”, wherein “HMI 22 provides suitable input methods such as a button” and “HMI 22, may receive an input from the driver confirming that the driver would like to enter autonomous mode” infers capable of displaying an autonomous driving start button for inputting the autonomous-driving travel start instruction 22to the autonomous driving vehicle), but fails to specifically teach the processor is further provided to display, as the first form, a screen not displaying the autonomous driving start button on the touch panel and, as the second form, a screen displaying the autonomous driving start button on the touch panel.
However, Ishioka teaches the processor is further provided to display, as the first form, a screen not displaying the autonomous driving start button on the touch panel and, as the second form, a screen displaying the autonomous driving start button on the touch panel (FIG. 6: “Autonomous driving mode is prohibited”; paragraph 0081: “FIG. 6 is a diagram illustrating an example of the touch panel 31 on which a mode prohibition notification image is displayed. For example, the mode controller 124 may cause the touch panel 31 to display that the autonomous driving mode is prohibited from being executed as characters or the like, and to display time or distance required until the autonomous driving mode is permitted to be started”; FIG. 8: “Yes” button; paragraph 0094: “FIG. 8 is a diagram illustrating an example of the touch panel 31 on which a mode permission notification image is displayed. For example, the mode controller 124 causes the touch panel 31 to display that the autonomous driving mode is permitted to be executed as an image. In this case, the mode controller 124 may cause the touch panel 31 to accept an operation of accepting the start of the autonomous driving mode (an operation of a region of YES in the drawing)”; paragraph 0053: “The autonomous driving controller 100 includes, for example, a first controller 120 and a second controller 140. The first controller 120 and the second controller 140 are each realized by a processor such as a central processing unit (CPU) executing programs (software)”; paragraph 0054: “The first controller 120 includes, for example, an outside recognizer 121, a host vehicle position recognizer 122, a behavior plan generator 123, and a mode controller 124. The outside recognizer 121 is an example of a “recognizer.””, wherein FIG.6 corresponds to the first form as the autonomous mode is prohibited and does not show an autonomous driving start button on the touch panel, and FIG. 8 corresponds to the second form as the autonomous mode is permitted and the accepting “Yes” button in FIG. 8 corresponds to an example of start button on the touch panel).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagy in view of Aist and further in view of Cullinane to incorporate the teaching of Ishioka and not display the autonomous driving start button on the touch panel when autonomous driving mode is not permitted. Doing so will reduce confusion to the driver as the absence of button will prevent the user from pressing the transition/start autonomous driving mode button, which would have been disabled since the transitioning/starting autonomous driving mode is not permitted.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy in view of Aist and further in view of Cullinane and further in view of Cushman (Refreshable Tactile Graphics Display, hereinafter Cushman).

Regarding claim 6, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 1. Nagy further teaches variable sign is switched from the first form to the second form through displaying means in the touch panel, but fails to specifically teach wherein the variable sign is switched from the first form to the second form by a mechanical mechanism.
However, Cushman teaches a display means wherein a variable sign is switched by a mechanical mechanism (“The new The Refreshable Tactile Graphics Display (RTGD) addresses the challenge of providing on-screen graphics for people with visual impairments.  The RTGD allows students and adults to access a wide variety of on-screen graphics by touch, including pie charts, bar graphs, geometric forms, maps, floor-plans, flow-charts, line drawings, and dynamic graphical content. 
The RTGD has pins of variable heights, so that up to four different types of information can be represented.  To change to the next graphic, the pins on the refreshable display move up and down to create a tactile representation of the graphic”, wherein “pins on the refreshable display move up and down to create a tactile representation of the graphic” corresponds to mechanical mechanism, and “dynamic graphical content” corresponds to a variable sign).
Cushman is considered analogous to the claimed invention and Nagy because it is reasonably pertinent to the problem of displaying variable sign to the passenger. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagy in view of Aist and further in view of Cullinane to incorporate the teaching of Cushman and switch the variable sign from the first form to the second form by a mechanical mechanism. Doing so will not only provide visual representation of the variable signal, as the contour from the height adjusted pins still allow the user to view the content, but also allow visually impaired passenger to feel the “tactile representation of the graphic”, thus increasing safety and accessibility.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy in view of Aist and further in view of Cullinane and further in view of Zhao et al. (US 20190250002 A1, hereinafter Zhao).

Regarding claim 8, Nagy in view of Aist and further in view of Cullinane teaches the operation device for an autonomous driving vehicle according to claim 3, but fails to specifically teach wherein: the touch panel is configured to display a deceleration button for inputting a deceleration instruction to the autonomous driving vehicle; and the processor is configured to cause the touch panel to display, as a third form, a screen displaying the deceleration button instead of an autonomous driving start button.
However, Zhao teaches the touch panel is configured to display a deceleration button for inputting a deceleration instruction to the autonomous driving vehicle (FIG. 4L, wherein “Pull Over” corresponds to deceleration button, as it inputs deceleration instruction to the autonomous driving vehicle to pull over or stop); and 
the processor is configured to cause the touch panel to display, as a third form, a screen displaying the deceleration button instead of an autonomous driving start button (FIG. 4J; FIG. 4L, wherein “Start Ride” corresponds to autonomous driving start button, as it starts the autonomous driving to the destination, and during the trip, the “Pull Over” or deceleration button is displayed instead of an autonomous driving start button, as seen from the progress bar “444”).
Zhao is considered analogous to the claimed invention because it is reasonably pertinent to user interface of the touch panel for an autonomous vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a deceleration button for inputting a deceleration instruction to the autonomous driving vehicle. Doing so will increase user friendliness in operating the autonomous vehicle by removing and replacing with buttons corresponding to the current situation. For example, the user will not reselect the “an autonomous driving start button” when an autonomous driving start button has already been selected, and the vehicle is in autonomous driving mode, but may input instructions to pull over.


    PNG
    media_image2.png
    468
    601
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    458
    607
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668